       Case 1:19-cv-03077-SMJ     ECF No. 22   filed 07/23/20   PageID.75 Page 1 of 2


                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
1                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                     Jul 23, 2020
2
                                                                        SEAN F. MCAVOY, CLERK



3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     PENNYMAC LOAN SERVICES,                   No. 1:19-cv-03077-SMJ
5    LLC, a Delaware limited liability
     company,
6                                              ORDER DISMISSING CASE
                              Plaintiff,
7
                 v.
8
     STATE FARM FIRE & CASUALTY
9    COMPANY, an Illinois corporation,

10                            Defendant.

11

12         On July 22, 2020, the parties filed a stipulated dismissal, ECF No. 20.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulated Motion to Dismiss, ECF No. 20, is

16               GRANTED.

17         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorneys’ fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
       Case 1:19-cv-03077-SMJ         ECF No. 22   filed 07/23/20   PageID.76 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 23rd day of July 2020.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
